Title: From John Quincy Adams to Abigail Smith Adams, 18 April 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					85.My Dear Mother.
					Ealing 18. April 1816.
				
				We are waiting with great anxiety to hear again from Quincy, and pray that they may bring us favourable accounts of your health—We have none later than of 19. February, which came by the New Packet, and which were received nearly a Month since. Mr and Mrs Tarbell are gone with Mr: and Mrs O. Everett, and Captain Stuart to France. We have a constant succession of our Countrymen coming and going; but few that remain for any length of time. I am glad that my father’s Portrait and your’s have at length been obtained from Mr Stewart; and regret very much that the engraving of my father’s was not made from Stewart’s Picture, instead of Mr Morse’s. The Design of Mr Delaplaine’s Collection is very good, but the Execution is far from corresponding with it. Some of the Portraits are badly painted, and others ill–engraved—There came a man here some Months ago with the cole collection—I took as many of them as were not absolute caricatures; but that was scarcely one half—I likewise took Perry’s victory on Lake Erie; but Mr Alston tells me it is good for nothing.Our boys are at home for a week on account of the Easter Holidays—Yesterday Mr George Joy took them to see Hampton–Court—and this day they should return to school—but learning that Captain Bronson is in London, they are so anxious to go and see him that I could not refuse them the indulgence, and they are to take this opportunity to see sundry Sights in the great City—Mr Sanders, who was their fellow–passenger from America, as since ben to Hayti, from whence he has just returned—He came out to see us yesterday; and the boys are going to accompany him on their excursions. You will perhaps hear, that “Mr and Mrs Adams, the American Ambassador,” were at the Lord Mayor’s Easter Monday dinner and Ball; and I am sorry to add, that in consequence of it, Mrs: Adams, was all day yesterday confined to her bed. The crowd at the Ball was so excessive that there was no room for dancing until after two in the Morning—We had retired soon after Midnight.I send you Paul’s Letters—Paul I suppose you know, is Walter Scott.Ever Affectionately your’s
				
					A.
				
				
			